

116 HRES 544 IH: Recognizing Islam as one of the great religions of the world.
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 544IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Green of Texas (for himself, Mr. Carson of Indiana, Ms. Tlaib, and Ms. Omar) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing Islam as one of the great religions of the world.
	
 Whereas the word Islam means submission to the will of God and peace; Whereas the primary scripture of Islam is the Quran;
 Whereas Muslims consider the Quran in its original Arabic to be the book of divine guidance; Whereas, although its roots go back further, scholars typically date the revelation of Islam to the seventh century;
 Whereas Islam is the second largest religion in the world after Christianity; Whereas Islam is the fastest growing religion of the world;
 Whereas it is estimated that there are approximately 1,800,000,000 Muslims worldwide; Whereas Islam contains in itself the essential principles of all earlier religions;
 Whereas Islam is a strongly monotheistic religion with the worship of one God as its central theme; Whereas Islam is a complete system of strong moral convictions that promote peace, equality, and social justice;
 Whereas Islam encourages service to humanity; Whereas Islam teaches abstaining from worldly desires in favor of spiritual achievements;
 Whereas Islam instills a genuine love of God; Whereas the fundamental Muslim practices are known as the Five Pillars of Islam;
 Whereas the five pillars are shahadah (declaration of faith), salat (daily prayers), zakat (giving of alms), sawm (fasting in Ramadan), and Hajj (pilgrimage to Mecca);
 Whereas the five daily prayers remove any barriers between believers praying in congregations and helps one refrain from committing sins;
 Whereas the obligatory charity purifies a person from selfishness and encourages empathy to the poor;
 Whereas fasting in Ramadan promotes self-restraint and spiritual renewal for Muslims worldwide; Whereas the pilgrimage to Mecca serves as a unifying force in Islam by bringing followers of diverse background together in religious celebration;
 Whereas Muslims consider Islam to be a way of life; and Whereas carrying out these obligations provides the framework of a Muslim’s life, and weaves their everyday activities and their beliefs into a single cloth of religious devotion: Now, therefore, be it
	
 That in order to demonstrate solidarity with and support for members of the community of Islam in the United States and throughout the world, the House of Representatives recognizes the Islamic faith as one of the great religions of the world.
		